department of the treasury internal_revenue_service f r washington d c v ftl - sep l tax_exempt_and_government_entities_division u i l xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx legend taxpayer a ira x banke amount d amount e date date2 dear xxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated july july august and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that on date he withdrew amount d from ira x taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was that he was not advised by bank c of the tax consequences of the withdrawal of amount d from ira x taxpayer a represents that he annually withdraws the required_minimum_distribution from ira x on date taxpayer a withdrew amount d from ira x and deposited amount d into his checking account with bank c on date taxpayer a withdrew amount e from his checking account and deposited amount e in a separate checking account with bank c taxpayer a represents that he made these withdrawals on a mistaken belief that he was required to do so by the rules of the code applicable to individual_retirement_accounts iras taxpayer a further represents that he was not advised by bank c of the tax consequences of the withdrawal from ira x taxpayer a first became aware of the tax consequences of withdrawal of amount d from ira x when his federal tax_return was being prepared taxpayer a represents that he is not sophisticated with respect to financial matters and as he has gotten older his ability to adequately manage his financial affairs has become increasingly difficult because of his lack of energy mental confusion and memory impairment based on the foregoing facts and representations you request that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the withdrawal of amount d from ira x sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 ols50049 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a do not support the assertion that taxpayer a's failure to accomplish a timely rollover was any fault of the bank taxpayer a has not presented adequate evidence to the service that shows his intent to rollover amount d from ira x into a rollover ira further the documentation submitted does not demonstrate that taxpayer a failed to accomplish a rollover due to any of the factors cited in revproc_2003_16 therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount d from ira x this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxxxx at xxxxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t 2jll sincerely yours a nager employee_plans technical enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxx
